235


-2

..>               OFFICE   OF   THE   ATTORNEY      GENERAL            OF   TEXAS
      .‘                                  AUSTIN
           OROYLR
                SELLERS
           Anc.Rwrr
                GCNLIAL




                           le Ma,      lWiw4       Uitil   8ttrtutde         oi 90x88, 1923,
               to & l
                    me8
                      to g r te
                              th e
                                 Co a lr r io wGo
                                               r *8
                                                  wt r wh lutho2lt~.
               Eomer, the question  rrirw. in ou a880 88 to vbether
               the t.R '8g?iUtitUWl  Urpr fSOBtIktiOIL’ (*8 Wed in
               SW. 1 O? the 8tstUte ait& 5 i8 brad WIOU@ t0 hClu'.t.
                  Dotwo?, A;rtirle‘136, lt 88q. ‘uthwlko thr   4stobllsb-
lorat~‘te4expa~                 ‘totlow  Mtitl* l%prO?ms       0‘
feal4m a




                                   nf, fa4di”f cad lrtkabg   of
         llYe‘took for rlmgiltw.     roor*b‘ m8 tE4 sslo,
         b ep $ werlx tb er oyfremp eniw8 o n‘nfo fttido x -
         ~t8t0tm8          8h8 1~ to ~7tw~~~s~8             or
         op4mtiag luiasm.*    t Atti 1st 8. s. 19l3, p* 98.)'
                  A&Ma108 137 wd 138 pmvbh    thst #a  sktlenr rhe11
b. goYw%kd          by thr bor?d of lnnetoro Of ths A&Fleultunl and
 Fi#ohanioalCollrg*. Artlola lb3 authorlrrsthe Board to leaaa
 suoh land a8 in lt8 judgmentnay be neclecrary. The i.b~.1818turr
 in enactin Miclv 163a murt bt pmaueed 80 have known thet
 ttq ldJxorf ty      to dlreat ld          rupwtiro the lrporirent            ,tationr
 viaavrrted in thr Boardof Sl&-wtor~. Thrrr:~on)in providing
 Chat the tQu.?ty   w loam th elxi*l*Wnt rtrtioa  to *tht
 State of TOXM,~ the leglrlutun tntwniedthat %hs State et
 fwcas8 uould Inoludot&6 orll~ga. J&rrovrrb ;y1~g~~t;~r8
 her hold la the uaw sf Stats tr Morgm, 17
 the oparetione5 an en)crrlcwntetrtion  by A C I.Coflag:WBI
 A govrriumrrtal  ftietton of the St&o,
              Sass4 upm     the   Soregoiny Qisoua8loa, :our qdextionr
 l   rt answarada* followu:
          1. The Con&lrricnerrt Court EXIJ, under the atitkority
 of hrtiale 163a ~11 bu elratioato dut:rainr uhetbrrr b&&s
 will bs trsued for the wrpere of loqulrLng tracts of lrad
 fCW~&%I
      A&tftitUl%l           WijXWiQtWIt        ‘tM,iQQ,   AndMy lOPA@ tb.
 swfieto A & k CoUoge~ howwr, thr rrticla doer not authorite
 the do?atlonor lale of the propertyto the coLlegs. KO&QGYW,
 Artlol@ 16% ia the only l&u whiok we have hem able ta rind
 wberrbf P aounty ateyis8uo bonds tiotcquire pwqperty which may
 be less4 te A E iiC-ollo~r.
              a. the iMrrd of 3irsotora of the CiolZqr is rlthout
 mitbarity     88 establishs dl~isiea or ldjuet  ef the rollege,RIB
"'suab,in Kiab,l*‘County, tucks, Xowwor, it ney lrsre aa ex-
 perliunt                            uftderthe authority of
          strtten fro&: Stable Cor;nty
 Artlelt8 1t3 4Ad 163a. Tbsrefw-s,the Board of Xreators e&y
 letpbllrha divisionor adjunct to the extant that tbo lxperi-
 amat stationIs such od adjunct or dtvlrion. C-4 aourse, this
 type of aU$mct uould be linltedto the purps+ for which an
 lxperi-aan6rtctionem be es$8blirhedtamely, *for the iut-
 JW+,Of     R&iw      AX$'WiA%ORtA        6d   CWMiUCtfnC;    iWOSti~&tiOlM       iR
 the   plratipd     andg;roulry.ef         a&rloultwtl
                                            hottioultunl     ld
 eropo *ad soile, end the breo?lin.,
                                   feed?z&md frtteaingof
 livertoakfor rlaughter.*.
          1. Tklhr              ' bt2-t Of ibblo County, if tte
                   caur&lrslonerb
 tomty  aeguirrran rxprricant rtetioa~8 ruthx-isodby ,.rticl&
 163a, cay lrasr the sa*;uo
                          to the h.griCirlturai a-d i<echaniarl
 c&l*&* of Texka.
HonorableiiuorrtlQrahr- - ?a&* 6